Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1-21 is pending.
Claims 15-21 is withdrawn.
Claims 1-14 is examined herewith.
	Applicants response filed 7/11/2022 has been received and entered in the application.  Applicants affirm the restriction election of group I, claim 1-14 without traverse.

Action Summary
	Claim 13 is objection is withdrawn due to applicant’s amendment of claims.
	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2010/0099707) and Todd (Chronic Administration of the Antidepressants Phenelzine, Despiramine, Clomipramine, or Maprotiline Decreases Binding to 5-HydroxytryptamineaA Receptors Without Affecting Benzodiazepine Binding Sites in Rat Brain, Cellular and Molecular Neurobiology, Vol. 15, No. 3, 1995) is maintained.
	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2010/0099707) and Todd (Chronic Administration of the Antidepressants Phenelzine, Despiramine, Clomipramine, or Maprotiline Decreases Binding to 5-HydroxytryptamineaA Receptors Without Affecting Benzodiazepine Binding Sites in Rat Brain, Cellular and Molecular Neurobiology, Vol. 15, No. 3, 1995). as applied to claims 1-11 above, and further in view of Fong (U.S. Patent 7,893,050)(as cited in the instant specification (page 3, lines 20-23) of record is maintained.



Response to Arguments
	
	Applicants argue on page 5 that simply because a compound exerts 5-HT2A antagonism does not mean it would be effective to treat pulmonary arterial hypertension.  This argument has been fully considered but has not been found persuasive.  Amer teaches that pulmonary arterial hypertension can be treated by administering an effective amount of a 5-HT2A antagonist in combination with a 5-HT2B antagonist, as 5-HT levels are 10-30 fold higher in patients with pulmonary arterial hypertension and results in the contraction of the pulmonary artery.  And Todd teaches that a decrease in the binding to 5-HT2A receptors in the same animals induced by chronic treatment with the tricyclics despiramine (DMI).  Since it was known in the art that 5-HT2A antagonist are known to effectively treat pulmonary arterial hypertension.  And Todd discloses that desipramine is an 5-HT2A antagonist. It would have been obvious to administer desipramine, which is a known 5-HT2A antagonist, to treat pulmonary arterial hypertension as taught by both Amer and Todd with a reasonable expectation of success absence evidence to the contrary.
	Applicants ague on page 6 that as explained by Inventor Joshi, olanzapine failed to improve survivability relative to placebo in the rat monocrotaline model. In contrast, desipramine has comparable efficacy to sildenafil for the treatment of pulmonary arterial hypertension.  This argument has been fully considered but has not been found persuasive.  In the data provided by Inventor Joshi, demonstrate the MCT, Olanzapine and sildenafil all (emphasis added) work on treatment of pulmonary arterial hypertension.  Both olanzapine and sildenafil treat pulmonary arterial hypertension, it appears that sildenafil is better by 8%, however both are effective in the treatment of pulmonary arterial hypertension. Additionally, the dosage of olanzapine is 1.5 mg/kg and sildenafil is 100 mg/kg.  This is not a true comparison because in order to truly compare olanzapine and sildenafil, the dose should be the same. Because the data provided in the declaration would imply that olanzapine would be better because you can administer olanzapine at a much lower dose that sildenafil. Thus, unexpected results have not been demonstrated.

	Applicants argue on page 6 that Amer does not teach whether or not iferanserin is active at any other receptor and just as importantly does not teach whether or not iferanserin aginizes, antagonizes or is inactive at any other receptor.  This argument has been fully considered but has not been found persuasive.  In the abstract of Amer recites “Pulmonary arterial hypertension in a mammal can be prevented or treated using combined 5-HT2A and 5-HT2B receptor antagonist”.  Therefore, Amer does disclose that the 5-HT2A and 5-HT2B are both antagonists.

New Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fong (US 7,893,0501) of record (submitted by a IDS dated 8/8/2022).

Fong teaches a method for treating pulmonary arterial hypertension in a person in need of such treatment comprising administering a therapeutic combination of fasudil and sildenafil according to claim 1 (claim 5).  A therapeutic combination, comprising an effective amount of fasudil and sildenafil, wherein said effective amount of fasudil is 10.sup.-5M and said effective amount of sildenafil is 10.sup.-5M. (claim 1).  Fong teaches that the fasudil and sildenafil are administered in separate dosage forms and is administered by inhalation (claims 6-7).



Previous Rejection

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2010/0099707) and Todd (Chronic Administration of the Antidepressants Phenelzine, Despiramine, Clomipramine, or Maprotiline Decreases Binding to 5-HydroxytryptamineaA Receptors Without Affecting Benzodiazepine Binding Sites in Rat Brain, Cellular and Molecular Neurobiology, Vol. 15, No. 3, 1995) both are of record.
	Amer teaches that pulmonary arterial hypertension can be treated by administering an effective amount of a 5-HT2A antagonist in combination with a 5-HT2B antagonist, as 5-HT levels are 10-30 fold higher in patients with pulmonary arterial hypertension and results in the contraction of the pulmonary artery (abstract, [0006-0008], [0015], [0019], [0025], claims 1, 3-4, 5, 7-8). Salt forms of the disclosed 5-HT2A and 5-HT2B antagonist are embodied in the methodology of Amer ([0031]).   Amer discloses that the 5-HT2A antagonist is administered at 10 mg/kg (Figure I).  Amer teaches that the 5-HT2A antagonist is administered orally, parenterally, intravenously, subcutaneously, intramuscularly, transdermal or by inhalation (claim 5). Amer teaches that the dosing of 5-HT2A antagonist is from 0.05-100 mg per kg of body weight (claim 4). Amer teaches pulmonary hypertension, the blood pressure in the pulmonary artery generally exceeds 25 mmHg at rest and 30 mmHg with exercise. This is mostly due to vasoconstriction of the pulmonary artery. Sustained elevated pulmonary vascular constriction and resistance to blood flow leads to the thickening of the pulmonary arterial walls, which sustains the elevated pressure. This condition is known as pulmonary arterial hypertension or PAH (paragraph 0004).  Amer teaches Two common types of pulmonary artery hypertension exist: primary or idiopathic that is associated with thickened pulmonary arteries with very high pulmonary pressures (                        
                            ~
                        
                    80/50) and secondary or hypoxic that is characterized by moderate pulmonary pressures (                        
                            ~
                        
                    50/30) (paragraph 0005).
	Amer does not disclose that the 5-HT2A antagonist is desipramine.

	Todd teaches that a decrease in the binding to 5-HT2A receptors in the same animals induced by chronic treatment with the tricyclics despiramine (DMI) and clomipramine (CMI), the tetracyclic maprotiline (MAP), and the MAO inhibitor phenelzine (PLZ) (abstract, Figure 2, and page 365 bridging 366, first paragraph).  Todd teaches that the results of the present experiments confirm and extend the findings of several groups suggesting that down-regulation of 5-HT2A receptors is a property shared by many antidepressants (page 367, second paragraph).
	It would have been obvious to one or ordinary skills in the art to administer despiramine for the treatment of pulmonary arterial hypertension.  One would have been motivated to administer despiramine to treat pulmonary arterial hypertension because it is known in the art that 5-HT2A antagonist such as despiramine since, it is known in the art that despiramine down regulates 5-HT2A (e.g. inhibits) as disclosed by Todd and Amer with a reasonable expectation of success absence evidence to the contrary.  Additionally, it is known that as 5-HT levels are 10-30-fold higher in patients with pulmonary arterial hypertension and results in the contraction of the pulmonary artery, therefore in administering an 5-HT2A antagonist such as despiramine would treat pulmonary arterial hypertension with a reasonable expectation of success.
	It would have been obvious that upon administration of despiramine in an effective dose of 0.05-100 mg per kg of body weight (as taught by Amer) would lower resting pulmonary arterial blood pressure by at least 5% relative to the resting pulmonary arterial blood pressure prior to commencing treatment or no greater than 18 mm Hg.  Since despiramine is administered at a dose of 0.05 -100 mg/kg (in which the instantly claimed effective amount is completely encompassed (instant claim 7)) would lower resting pulmonary arterial blood pressure by at least 5% relative to the resting pulmonary arterial blood pressure or no greater than 18 mm Hg with the same administration of the despiramine (same compound) to treat pulmonary arterial hypertension (same patient population) with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to optimize the dosing of despiramine in order to effectively treat pulmonary arterial hypertension.  Since it is known in the art to administer Amer teaches that the dosing of 5-HT2A antagonist is from 0.05-100 mg per kg of body weight (claim 4) as disclosed by Amer and Todd.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of despiramine provided in the composition, according to the guidance provided by Amer and Todd, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2010/0099707) and Todd (Chronic Administration of the Antidepressants Phenelzine, Despiramine, Clomipramine, or Maprotiline Decreases Binding to 5-HydroxytryptamineaA Receptors Without Affecting Benzodiazepine Binding Sites in Rat Brain, Cellular and Molecular Neurobiology, Vol. 15, No. 3, 1995). as applied to claims 1-11 above, and further in view of Fong (U.S. Patent 7,893,050)(as cited in the instant specification (page 3, lines 20-23) all are of record.
Amer and Todd as cited above.
Neither Amer nor Todd disclose an additional agent.
Fong teaches a method for treating pulmonary arterial hypertension in a person in need of such treatment comprising administering a therapeutic combination of fasudil and sildenafil (claim 5).
It would have been obvious to combine desipramine with fasudil and sildenafil to treat pulmonary arterial hypertension.  One would have been motivated to combine desipramine with fasudil and sildenafil to treat pulmonary arterial hypertension because all are known in the art to treat pulmonary arterial hypertension. As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine desipramine and fasudil and sildenafil  composition cojointly in a formulation to treat pulmonary arterial hypertension.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/8/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-14 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627